Case 1:14-cr-00212-RJS Document 1031 Filed 08/20/21 Page 1 of 2
         Case 1:14-cr-00212-RJS Document 1031 Filed 08/20/21 Page 2 of 2




I hereby affirm that I am aware of my obligation to discuss with my client the specifications of violation of supervised
release, my client's rights to attend and participate in the criminal proceedings encompassed by this waiver, and this
waiver form. I affirm that my client knowingly and voluntarily consents to the proceedings being held without my
client being physically present in court.


Date:
                  Signature of Defense Counsel

                    Valerie A. Gotlib
                  Print Name



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it. The interpreter's name is:




Date:
                 Signature of Defense Counsel




Accepted:


                 U.S. Circuit Judge Sitting by Designation
                 Date: August 20, 2021




                                                         2
